 DES MOINESELECTROTYPERS' UNION NO 84, ETC391Turf Club,the Board had occasion to consider racetrack operationsof comparable size and character to the ones involved herein, andfound that such operations, although not wholly unrelated to com-merce, were essentially local in character 12The instant record doesnot compel a contrary conclusion, and, for the same reasons, we findthat racetrack operations are essentially local in natureIn the secondplace, Board declination of jurisdiction will not leave the labor rela-tions of such operations unregulatedCongress, in addition to estab-hshmg the Board's discretionary authority to decline jurisdiction,specifically provided for Stateassumption of jurisdiction in suchsituations 18Given the character of racetrack operations, which arepermitted to operate by reason of special State dispensation,and aresubject to detailed regulation by the States,we can assumethat theStates involved will be quick toasserttheir authority to effectuatesuch regulationas is consonantwith their basic policyIn these cir-eumstaaces,we anticipate little interference or obstruction with com-merceresulting from labor disputes in the racetrack industry as aresult of our decision to decline to assert jurisdiction over suchoperationsConsistent with the foregoing, we find that it would not effectuatethe policies of the Act toassertjurisdiction herein, and, accordingly,we grant the Employer's motion to dismiss the petition[The Board dismissed the petition ]12 The two racetracks involved in that case were "among the leading racetracks in theUnited States in the amount of money distributed as prizes and stakes, the number oflarge stake races conducted,the size bf the attendance,and the amount of moneywagered "The Employer ranks about 10th in the country in terms of money wageredIs Section 14(e) (2)of the Act,as amended,by Public Law 86-257, 86th CongressDes Moines Electrotypers'Union No. 84 and the InternationalStereotypers'and Electrotypers'Union of NorthAmerica,AFL-CIOandMeredithPublishingCompany.CaseNo18-CD-20November 27, 1959DECISION AND DETERMINATION OF DISPUTESTATEMENT OF THE CASEThis proceeding arisesunder Section 10 (k) of the Act, which pro-vides that, "Whenever it is charged that any person has engaged in anunfair labor practice within themeaningof paragraph (4) (D) ofsection 8 (b), the Board is empowered and directed to hear and deter-mine the dispute out of which such unfair practice shall havearisen"125 NLRB No 49 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn July 17 and August 5, 1959, Meredith Publishing Company,herein calledMeredith, filed with the Regional Director for theEighteenth Region a charge and amended charge, alleging in substancethat Des Moines Electrotypers' Union No. 84 and the InternationalStereotypers' and Electrotypers' Union of North America, AFL-CIO,herein collectively called the Stereotypers, had engaged in a strike forthe purpose of forcing and requiring Meredith to assign work onmachines #1 and #2 of the so-called "Pin System" to members ofthe Stereotypers in violation of Section 8(b) (4) (D) of the Act.Thereafter, pursuant to Section 10 (k) of the Act and Sections102.79 and 102.80 of the Board's Rules and Regulations, the RegionalDirector investigated the charges and provided for an appropriatehearing upon due notice to all parties.The hearing was held beforeMax Rotenberg, hearing officer, on August 18, 19, and 20, 1959.Meredith, the Stereotypers, and the Intervenor, International Print-ing Pressmen and Assistants' Union of North America, AFL-CIO,and Des Moines Printing Pressmen and Assistants' Union No. 86,herein collectively called the Pressmen, appeared at the hearing andwere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to adduce evidence bearing on the issues. Therulings of the hearing officer made at the hearing are free from pre-judicial error and are hereby affirmed.All parties filed briefs with theBoard.Upon the entire record in the case, the Board 1 makes the following :FINDINGS OF FACT1.Meredith Publishing Company is engaged in the business ofprinting and publishing magazines and books. It makes annual ship-ments from its plant in Des Moines, Iowa, to locations outside thatState valued at approximately $50,000,000.The parties agree, and we find, that Meredith is engaged in com-merce within the meaning of the Act.2.The Stereotypers and the Pressmen are labor organizationswithin the meaning of the Act.3.The dispute :As stated, Meredith prints and publishes books and magazines at aplant in Des Moines, Iowa.On January 21, 1954, following a consent election, the RegionalDirector certified the Pressmen 2 as the exclusive representative of aunit at the Des Moines plant which included letterpressmen, offsetdepartment employees, inspection and preliminary make-ready de-'Pursuant to the provisions of Section 3(b) of the Act,the Board has delegated itspowers In connection with this case to a three-member panel[Members Rodgers, Bean,and Fanning).2 The certification was actually only to Des Moines Printing Pressmen and Assistants'Union No. 86,I.P.P.A.U.-AFL. DES MOINESELECTROTYPERS' UNION NO.84, ETC.393partment employees,' and paper stock department employees.OnMarch 4, 1958, following another consent election, the Regional Direc-tor certified the Stereotypers 4 as exclusive representative of "all em-ployees of the Electrotyping Department (Dept. 70) . . . includingmolders and finishers . . . excluding all other employees...."The collective-bargaining contract between the Pressmen and Mere-dith effective from January 1, 1959, to May 1, 1960, provides(see. 2.10)It is recognized and agreed the jurisdiction over which thiscontract shall apply extends over all printing presses employedin departments where Pressmen's Local No. 86 now have juris-diction concerning pressrooms of the employer.This will includeoffset and letter press printing presses, and all work in connectionwith offset platemaking, including camera operation, all dark-roomwork, stripping, layout, opaquing, and platemaking; pre-make ready processes and services in connection with letter pressplates.A collective-bargaining agreement between the Stereotypers andMeredith effective from March 1, 1957, to February 28, 1959, providesin section 15:All employees employed in the electrotype departmentperformingthe following operations are covered by this agreement :Filling of Originals for Molding, Cleaning, Taping, etc.; Mold-ing of Originals, Forms, Cuts, etc.; Disposition of Originals;Melting of and reconditioning of used plastics for reuse; Chrom-ing; Cleaning of Plates for chroming; Cleaning plastics forspraying and spraying of silver; Testing and Maintenance ofNickel, chrome, copper and tin batteries; Cleaning used plastics;Filing all plastics in current use; Tining shells; Trimming shells;Fluxing and tinfoiling shells; Flat casting; Scrubbing and cut-ting of -casts; Squaring shells for Centrifugal Casting; Makingring of shells for Centrifugal Casting; Casting CentrifugalCasts; Sawing Centrifugal Casts; Cleaning Flat Caster; PressureCasting; Bumping plates; First Shaving of Plates; Consolevel-ing plates; Second shaving of plates; Flat finishing; Final shav-ing; Squaring of plates; Curving of plates; Beveling of plates;Routing of plates; Squaring curved cast plates; Boring curvedplates; Solidifying curved plates; Recurving to press size; Curv-ing aluminum; Cutting aluminum; Washing aluminum; Lami-'The unit which is very detailed describes the inspection and preliminary make-readydepartment as including"those operating single color proofing presses,both flat andcylinder,four color proofing presses,proving of plates and/or cuts, interlaying or under-laying of all plates and/or cuts, the cutting of all face mats in treating,cutting treatsheets, including both front and back mats,and operating the treating machine... .A The certification actually ran to Des Moines Electrotypers'Union No. 84, of theInternational Stereotypers'and Electrotypers'Union of North America, AFL-CIO. 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDnating plates; Scarfing laminated plates; Changing of scarfinghead; Changing of boring head; Mounting editorial cuts; -Mount-ing ads; Patching originals; Repairing ads; Repairing editorial.cuts;Dismounting of Editorial and ads; Cutting column base;changing saw blades; Changing trimmer knives; Curve finishing-of plates; Repairing plates on presses; Cropping plates to size;Trimming for register on proof presses; Making corrections on.cuts in form; The placing of face mats on curved plates, whensuch plates are in equipment under the jurisdiction of electro-typers, if and when the current dispute between electrotypers-and pressmen is settled in favor of the electrotypers.In the fall of 1958, Meredith introduced a new method of producing-some of its printing plates in order to improve the quality of its-printing and reduce the cost of premake ready and make ready-operations.The new method is known as the "Pin System" and com-prises the use of six different machines in sequence.Meredith as-signed the work on machines #3, #4, #5, and #6 to members of theStereotypers; there is no dispute as to this assignment. It also noti-fied the Stereotypers that work on machines #1 and #2 would go to-members, of the pressmen.The Stereotypers refused to acquiesce inthis proposed assignment and when its protests failed, struck on July17, 1959.The strike and accompanying picketing continued until.July 20,1959, when it was enjoined by a temporary injunction issuedby a Federal district court.The Stereotypers stipulated that one ofthe objects of the strike was to obtain a collective-bargaining contractwhich would give to the Stereotypers the disputed work on machines#1 and #2. Although Meredith assigned the disputed work to thePressmen, members of that organization are not presently perform-ing such work. Research development personnel have been operatingthe machines since their installation with the consent of both Unionsbecause of the inability of the Unions to agree as to which membersshould perform the work.Contentions of the PartiesMeredith contends that it was within its rights in assigning thework on machines #1 and #2 to the Pressmen. It asserts that theproduction results on these two machines are the same as those ob-tained by members of the Pressmen under methods used prior to the-adoption of the "Pin System" and that this work is given to the Press-men by the current collective-bargaining contract with that -labor.organization.It further asserts that the Stereotypers has no con-tractual right to such work and that the work stoppage and picketingengaged in by the Stereotypers to enforce its claim violated Section8(b) (4) (D) of the Act. DES MOINESELECTROTYPERS' UNION NO. 84, ETC.395The Stereotypers contends that machines #1 and #2 in the "PinSystem" do work which was done by members of the Stereotypersunder the old method of plate manufacturing and that it is entitled tosuch work under the Board's certification and the collective-bargain-ing contract with Meredith which expired on February 28, 1959.The Pressmen asserts that its members have always performed thework now done by machines #1 and #2, that this work is coveredby its Board certificate, and that it is included in the coverage of itspresent and past collective-bargaining contracts with Meredith.Applicability of the StatuteThe charge, which was duly investigated by the Regional Director,alleges aviolation of Section 8 (b) (4) (D) of the Act, and the Re-gional Director was satisfied upon the basis of such investigation thatthere was reasonable cause to believe that such violation had beencommitted.In a proceeding under Section 10(k) of the Act, the Board is re-quired to find that there is reasonable cause to believe that Section8 (b) (4) (D) has been violated before proceeding with a determina-tion of the dispute out of which the unfair labor practice has arisen.On the basis of all the evidence, we find that there is reasonable causeto believe that the Stereotypers engaged in, and induced and en-couraged employees of Meredith to engage in, a strike with an objectof forcing or requiring Meredith to assign the work on machines #1and #2 of the "Pin System" to its members, although Meredith hadassignedsuch work to employees who were members of the Pressmen.Accordingly, we find that the dispute is properly before the Boardfor determination under Section 10(k) of the Act.Merits of the DisputeWe view the dispute presented as essentially a disagreement be-tween twounions asto which of the existing bargaining units ap-propriately includes the disputed work. It is therefore a disputewhich may be determined by making an appropriate unit determi-nation.5Machine #1 of the "Pin System" is a modified drawing board withtranslucent glass in it, lights underneath, and an apparatus above fordetermining page position. It is used in the following fashion.Avinyl proof of the printing plate is placed on the machine and over-layed with a piece of transparent plastic on which are marked posi-rWindow Glass Cutters League of America,AFL-CIO (Libbey-Owens-Ford Glass Com-pany),et at.,123 NLRB 1183 (Members Rodgers and Bean dissenting) ;AmalgamatedMeat Cutters& Butcher Workmen of North America,Local 556,AFL (SafewayStores,Incorporated),101 NLRB 181 ;Local 26, International Fur and Leather Workers Union,etc. (WVinslow Bros.&Smith Co.),90 NLRB 1379. 396DECISIONSOF NATIONALLABOR RELATIONS BOARDtioning lines to indicate the position of the printing on the finishedpage of the magazine.After this position has been determined,marks are made upon the transparent proof of the printing plate in-order to locate in the succeeding operations the correct positioning ofthe plate on the press.The vinylite proof is then placed on the right:segment of machine #2 in line with predetermined marks on themachine, and the electrotype from which the proof was made isplaced on the left segment of the machine in an approximately cor-rect position through means of a series of lenses.The image on thetransparent proof and the image of the electrotype plate are super-imposed.The segment containing the printing plate is then movedlaterally or circumferentially in order that the two images may be-exactly superimposed.By pushing a button two holes called pilotholes are drilled into the edges of the printing plate to indicate thecorrect positioning of the plate.The other plates which are to beregistered with the first plate are handled in like manner.According to the testimony of Meredith's manager, mechanical re--search and materials testing, which we credit, members of the Press-men have always done the registration 6 and preregistration of print-ing plates.7Machines #1 and #2, according to this witness, areessentially preregistration devices.By the use of these new machinesmore effective and efficient preregistration can take place with a sav-ing of registration efforts on the presses during make-ready time.We find, on the basis of all the evidence, that employees operatingmachines #1 and #2 in the "Pin System" are appropriately in--eluded in the unit represented by the Pressmen.DETERMINATION OF DISPUTEOn the basis of the foregoing findings, and upon the entire recordin this case, the Board makes the following determination of disputepursuant to Section 10 (k) of the Act :1.Employees of Meredith operating machines #1 and #2 in the"Pin System" are appropriately included in the bargaining unitpresently represented by the Pressmen and not in the bargaining unitnow represented by the Stereotypers.2.Within 10 days from the date of this Decision and Determina-tion of Dispute, Meredith, the Pressmen, and the Stereotypers shallnotify the Regional Director for the Eighteenth Region in writing,of the steps each has taken to comply with the terms of this Decisionand Determination of Dispute.e Registration is the movement of color plates so that the images are directly super-imposed in proper position on the printed surface.7 Preregistration is the prepositioning of printing plates and identifying these printingplates in such a manner that a minimum amount of registration will be required on the,printing presses.